     Case 18-26541       Doc 9    Filed 10/15/18     Entered 10/15/18 08:42:00        Desc     Page 1
                                                    of 2




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

IN RE:                                                CASE NO: 18-26541
TRAVIS AUGUSTINE MARTIN
                                                      Chapter 13

                      Debtor                          Hon. JOEL T. MARKER


                                  TRUSTEE'S MOTION TO DISMISS

       The Standing Chapter 13 Trustee in this case, recommends that the above referenced case be
dismissed for the Debtors' failure to comply with the following statutory requirements, Federal Rule of
Bankruptcy Procedure, and/or Local Rules:




       1. The Debtor failed to tender the initial plan payment at the 341 Meeting as required by § 1326(a)(1)
and Local Rule 2083-1(a).


       2. The Debtor failed to appear at the 341 Meeting as required by § 343 and Local Rule 2003-1(a).



       3. Counsel for the Debtor failed to appear at the 341 Meeting (see Local Rule 2003-1(a)).
         Case 18-26541          Doc 9   Filed 10/15/18      Entered 10/15/18 08:42:00           Desc      Page 2
                                                           of 2




                    THEREFORE, based on the foregoing, the Trustee moves the Court for the entry of an Order

dismissing this case under 11 U.S.C. § 1307. If an objection is not filed by November 08, 2018 and served

upon the Trustee, the clerk must enter an order dismissing the case. Unless the Court orders otherwise, any

objection to the Trustee’s Motion to Dismiss will be heard at the confirmation hearing. No additional notice is

required for such hearing.


Dated: 10/15/2018                                                   LAJ /S/
                                                                    LON A. JENKINS
                                                                    CHAPTER 13 TRUSTEE


                                           CERTIFICATE OF MAILING

       The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss
   was served upon all persons entitled to receive notice in this case via ECF Notification or by U.S. Mail to the
   following parties on October 15, 2018:

     TRAVIS AUGUSTINE MARTIN, 6678 S ALFRED WAY, SALT LAKE CITY, UT 84123



     DAVID L. FISHER, ECF Notification

                                                          /s/ Jennifer Lundgreen




  Trustee's Motion to Dismiss
  Case No. 18-26541
  Page Number 2
